Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 17, 2015

The Court of Appeals hereby passes the following order:

A15D0431. TOYA WALTON v. THE STATE.

      A jury found Toya Walton guilty of speeding, and Walton filed a notice of
appeal.1 Although Walton was not indigent, her attorney filed a motion seeking a free,
digital copy of the transcript, arguing that such was permitted under recently amended
Judicial Council rules. Clayton County moved to intervene.2 The trial court entered
an order granting Clayton County’s motion to intervene and denying Walton’s motion
for a free transcript. Walton filed this discretionary application.
      Walton asserts that we have “jurisdiction in this matter under OCGA § 5-6-35
[the discretionary application statute].” It does not appear, however, that any
provision of OCGA § 5-6-35 (a) applies here. See, e. g., Bray v. State, 152 Ga. App.
404 (263 SE2d 184) (1979).
      This Court will grant a timely discretionary application if the lower court’s
order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Walton shall have ten days from the date of this
order to file a notice of appeal with the state court. See OCGA § 5-6-35 (g). The
clerk of the state court is directed to include a copy of this order in the record
transmitted to the Court of Appeals.




      1
          This appeal has not yet been transmitted to this Court.
      2
        According to Clayton County, if non-indigent defendants are provided free
transcripts, the burden of compensating the court reporter would fall to the county.
Court of Appeals of the State of Georgia
                                     06/17/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.